Per Curiam.
Hartford D. Reed, plaintiff in error in this proceeding, was charged by the county attorney of Lancaster county with having committed an assault. Upon a plea of guilty Reed was sentenced on the 5th of December, 1927, to a term of five years in the state penitentiary. On the 9th of November, 1928, Reed commenced this action by filing a motion for a writ of error coram nobis, alleging that his plea of guilty had (been procured by fraud and duress. The district court for Lancaster county dismissed the proceeding and the case is brought to this court on error.
We have carefully considered the record and find the same to be without prejudicial error. The judgment of the district court is therefore
Affirmed.